WRIT GRANTED AND MADE PEREMPTORY; MATTER REMANDED
Applicant seeks reversal of the district court’s denial of his motion to withdraw guilty plea, urging that during said plea the court failed to advise applicant of his rights as required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
The transcript of the November 1998 guilty plea colloquy discloses that the district court failed to address applicant directly and failed to advise him of his rights as required by Boykin and as required by La.C.Cr.P. art. 556.1. Accordingly, the guilty plea was not a free and voluntary choice on the part of the defendant.
The district court committed manifest error in denying applicant’s motion to withdraw guilty plea.
The writ is granted and made peremptory. The guilty plea and conviction are vacated, the sentence is set aside and the matter is remanded for further proceedings.